DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 15 July 2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Claim 1, line 8, delete “the” before “mode parameters”.
	Claim 2, line 4, replace “UFS” with --universal flash storage--.  Line 7, replace “sense data [2]” with --first sense data--, and replace “sense data [12]-[13]” with --second sense data--.  Line 10, replace “sense data [2]” with --first sense data--.  Line 11, replace “sense data [12]-[013]” with --second sense data--.

	Claim 9, line 6, delete “the” before “mode”.
	Claim 10, line 8, delete “the” before “mode parameters”.
	Claim 11, line 5, replace “UFS” with --universal flash storage--.  Line 8, replace “sense data [2]” with --first sense data--, and replace “sense data [12]-[13]” with --second sense data--.  Line 11, replace “sense data [2]” with --first sense data--.  Line 12, replace “sense data [12]-[013]” with --second sense data--.
	Claim 13, line 5, replace “the” before “plurality of” with --a--.
	Claim 17, line 5, insert --;-- after “a first array”.
	Claim 18, line 6, delete “the” before “mode parameters”.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per claim 1, Pao [US 9847134 B2] teaches a flash memory wherein a controller disables write commands received from a host when the controller is in a prohibition mode.  However, no known prior art teaches or suggestions the following limitations in their entirety:
	“a flash memory storing a firmware, wherein the firmware comprises a plurality of mode page settings, and each mode page setting comprises a plurality of mode parameters; and
a controller receiving a data out message from a host, wherein the data out message is arranged to rewrite a first mode page setting among the plurality of mode page settings, and further determining whether the data out message will change the mode parameters which cannot be rewritten in the first mode page setting by performing 
wherein in response to any one of bits of a result of the bitwise logic operations being a non-zero value, the controller determines that the data out message will change the mode parameters which cannot be rewritten in the first mode page setting”.
Independent claim 10 is found allowable for similar reasons as it is the method embodiment of the same invention taught by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/SHAWN X GU/
Primary Examiner
Art Unit 2138

8 August 2021